  1   JACOB T. BEISWENGER (S.B. #321012)                NANCY A. MITCHELL (pro hac vice)
      jbeiswenger@omm.com                               nmitchell@omm.com
  2   O’MELVENY & MYERS LLP                             MATTHEW L. HINKER (pro hac vice)
      400 South Hope Street                             mhinker@omm.com
  3   Los Angeles, California 90071-2899                O’MELVENY & MYERS LLP
      Telephone:    (213) 430-6000                      7 Times Square
  4   Facsimile:    (213) 430-6407                      New York, New York 10036
                                                        Telephone:   (212) 326-2000
  5   PETER FRIEDMAN (pro hac vice)                     Facsimile:   (213) 326-2061
      pfriedman@omm.com
  6   O’MELVENY & MYERS LLP
      1625 Eye Street, NW
  7   Washington, DC 20006
      Telephone:    (202) 383-5300
  8   Facsimile:    (202) 383-5414
  9   Attorneys for Governor Gavin Newsom
 10
                              UNITED STATES BANKRUPTCY COURT
 11
                              NORTHERN DISTRICT OF CALIFORNIA
 12
                                        SAN FRANCISCO DIVISION
 13

 14   In re:                                       Case No. 19-30088 (DM)
      PG&E CORPORATION,                            Chapter 11 Lead Case
 15
                                                   (Jointly Administered)
             -and-
 16
      PACIFIC GAS & ELECTRIC                       OBJECTION OF GOVERNOR GAVIN
 17   COMPANY,                                     NEWSOM TO DEBTORS’ AMENDED
                                                   MOTION FOR ENTRY OF ORDERS (I)
 18                          Debtors.              APPROVING TERMS OF, AND DEBTORS’
                                                   ENTRY INTO AND PERFORMANCE
 19                                                UNDER,      EQUITY      BACKSTOP
                                                   COMMITMENT        LETTERS,    (II)
 20                                                APPROVING TERMS OF, AND DEBTORS’
                                                   ENTRY INTO AND PERFORMANCE
 21                                                UNDER,       DEBT      FINANCING
                                                   COMMITMENT LETTERS AND (III)
 22                                                AUTHORIZING          INCURRENCE,
                                                   PAYMENT AND ALLOWANCE OF
 23                                                RELATED FEES AND/OR PREMIUMS,
                                                   INDEMNITIES, COSTS AND EXPENSES
 24                                                AS ADMINISTRATIVE EXPENSE CLAIMS

        Affects PG&E Corporation                  [Related to Docket No. 5267]
 25
        Affects Pacific Gas & Electric            Date: January 29, 2020
 26        Company                                 Time: 10:00 a.m. (Pacific Time)
        Affects both Debtors                      Place: United States Bankruptcy Court
 27
                                                          Courtroom 17, 16th Floor
      *All papers shall be filed in the Lead              San Francisco, CA 94102
 28   Case, No. 19-30088 (DM)


Case: 19-30088    Doc# 5445      Filed: 01/22/20   Entered: 01/22/20 14:00:06     Page 1 of
                                              7
  1           Governor Gavin Newsom, by and through his counsel, O’Melveny & Myers LLP,
  2   respectfully submits this objection (the “Objection”) in response to the Debtors’ Amended Motion
  3   for Entry of Orders (I) Approving Terms of, and Debtors’ Entry into and Performance Under,
  4   Equity Backstop Commitment Letters, (II) Approving Terms of, and Debtors’ Entry into and
  5   Performance Under, Debt Financing Commitment Letters and (III) Authorizing Incurrence,
  6   Payment and Allowance of Related Fees and/or Premiums, Indemnities, Costs and Expenses as
  7   Administrative Expense Claims [Docket No. 5267] (the “Plan Funding Motion). 1 Governor
  8   Newsom files this Objection in his official capacity as Governor of the State of California, but not
  9   on behalf of any agency, department, unit or entity of the State of California.2 In support of the
 10   Objection, Governor Newsom respectfully states as follows:
 11           1.       The state of California’s objectives remain clear: (i) Californians must have access
 12   to safe, reliable and affordable service; (ii) wildfire victims must be treated fairly; and
 13   (iii) California must continue to make progress on its climate change goals. PG&E’s historical
 14   failures—including decades of mismanagement and inadequate investments in fire safety and fire
 15   prevention—require that any plan of reorganization must position the reorganized entity for
 16   transformation, include stringent governance and management requirements and enforcement
 17   mechanisms, and provide for a capital structure that allows the reorganized entity to undertake
 18   critical safety investments. In his December 13, 2019 letter to PG&E [Docket No. 5138-1] (the
 19   “December 13 Letter”), Governor Newsom made clear that the Debtors’ Plan, and the
 20   restructuring transactions contemplated therein, did not, in his judgment, result in a reorganized
 21   utility capable of satisfying the requirements of Assembly Bill 1054 (Holden, Chapter 79, Statues
 22   of 2019) (“AB 1054”).
 23           2.       Since the December 13 Letter, the Governor’s staff—through numerous discussions
 24   and meetings with the Debtors’ advisors—provided the Debtors clear guidance on modifications
 25   that, in the Governor’s judgment, would align the Debtors’ Plan more closely with the requirements
 26   set forth in AB 1054. The modifications required for the Debtors’ Plan to meet AB 1054 are not
 27   1
        Capitalized terms used but not defined herein have the meaning given to such terms in the Plan Funding Motion.
      2
        The Attorney General has appeared in these proceedings on behalf of certain agencies and departments of the State
 28   of California. The Governor does not take a position on the issues raised in those filings in this pleading.

                                                      -2-
Case: 19-30088       Doc# 5445        Filed: 01/22/20 Entered: 01/22/20 14:00:06                    Page 2 of
                                                   7
  1   insubstantial or cosmetic. The Governor’s expectation is that the Debtors’ Plan must be materially
  2   amended to incorporate necessary changes to the governance and management provisions,
  3   enforcement mechanisms and proposed capital structure to allow the necessary transformation of
  4   the Utility.
  5           3.      The Debtors and the shareholder proponents are well aware that the Debtors’ Plan
  6   must comply with AB 1054 for the emerging utility to have access to the fund provided in the
  7   statute (the “Wildfire Fund”). In fact, absent AB 1054 the Debtors appear to lack a path to a
  8   feasible plan. Yet, despite the Governor’s unequivocal statements, and continuous engagement by
  9   the Governor’s advisors, the Debtors and the shareholder proponents have yet to make a single
 10   modification to the Debtors’ Plan as filed with this Court to address its many deficiencies. It seems
 11   clear that rather than amend the Debtors’ Plan to incorporate the necessary changes, the Debtors
 12   instead intend to try to leverage the chapter 11 process to force the California Public Utilities
 13   Commission (the “CPUC”) to approve—and the state of California to accept—a sub-optimal plan.
 14   Allowing the Debtors to enter into the Exit Financing Commitments will only further embolden the
 15   Debtors’ strategy.
 16           4.      While AB 1054 provides the Debtors a path to resolve the Chapter 11 Cases, the
 17   statute is explicit that the Debtors benefit from the Wildfire Fund only if they meet the obligations
 18   to the people of California as set forth in the statute. Given the Debtors continue to refuse to
 19   implement the changes to the Debtors’ Plan necessary to effect the required transformation and
 20   satisfy AB 1054, the Governor is pursuing strategies to protect California’s interests through further
 21   intervention, including a state takeover of the Utility.
 22           5.      Against that backdrop, the Debtors seek the Court’s approval of Exit Financing
 23   Commitments that would obligate the Debtors, or any other plan proponent—including, arguably,
 24   under a plan that advances public ownership—to pay fees that could exceed $1 billion to support a
 25   capital structure that the Governor already stated does not comply with AB 1054. Indeed, the
 26   capital structure contemplated in the Exit Financing Commitments is exactly the same as the
 27   proposed capital structure the Governor rejected in the December 13 Letter. The Debtors’ Plan
 28   continues to rely on substantial debt at the holding company, secured debt, and expensive short-

                                                   -3-
Case: 19-30088       Doc# 5445     Filed: 01/22/20 Entered: 01/22/20 14:00:06            Page 3 of
                                                7
  1   term bridge financing—all issues the Governor specifically referenced in the December 13 Letter—
  2   and that taken together, leave the reorganized entity with insufficient financial flexibility to make
  3   billions of dollars in critically needed safety investments.3
  4           6.       Despite the reality that the Debtors’ Plan requires substantial amendments to satisfy
  5   AB 1054, the Exit Financing Commitments Letters contain provisions that provide the Exit
  6   Commitment Parties with the right to terminate their commitments if the Debtors’ Plan is amended.
  7   The inclusion of these provisions render these very expensive commitments illusory as they provide
  8   the Exit Commitment Parties what is essentially a one-way option given that substantial
  9   amendments to the Debtors Plan are inevitable.
 10           7.       Specifically, the Equity Financing Commitment Letters contain provisions that
 11   allow the Equity Backstop Parties to walk away from their commitments. See Equity Backstop
 12   Commitment Letters § 4(c) (conditioning the commitments on the Confirmation Order approving
 13   the December 12, 2019 plan with only amendments modifications, changes and consents approved
 14   by a majority of the Aggregate Backstop Commitments); Equity Backstop Commitment Letters §§
 15   5(a), 5(d)(i) (providing termination rights for certain amendments, modifications of changes to the
 16   Debtors’ Plan); Equity Backstop Commitment Letters § 5(d)(ii) (providing termination rights if the
 17   Plan Supplement or any Plan Document is finalized or finalized without the consent of a majority
 18   of the Aggregate Backstop Commitments); Equity Backstop Commitment Letters §§ 5(k), 5(o)
 19   (providing for termination if the terms of the CPUC approval of the Debtors’ Plan are not acceptable
 20   to the majority of the Aggregate Backstop Commitments).
 21           8.       The Debt Financing Commitment Letters similarly contain provisions that afford
 22   the Debt Backstop Parties a one-way option. See Debt Commitment Letters, Annex B § 1(a)(y)
 23   (conditioning the commitments on the Confirmation Order approving the December 12, 2019 plan
 24   in form and substance reasonably satisfactory to the Required Commitment Parties; Debt
 25   Commitment Letters, Annex B § 1(b) (conditioning the commitments on the requirement that none
 26   of the Plan, Confirmation or Approval Order have been amended or modified or any conditions
 27
      3
       It is noteworthy that the Debt Commitment Letters support the short-term bridge financing that the December 13
 28   Letter indicated is a source of concern.

                                                      -4-
Case: 19-30088       Doc# 5445        Filed: 01/22/20 Entered: 01/22/20 14:00:06                   Page 4 of
                                                   7
  1   contained therein waived without the consent of the Required Commitment Parties); Debt
  2   Commitment Letters, Annex B § 1(f) (conditioning the commitments on the requirement that all
  3   documents necessary to implement the Plan and the financings and distributions contemplated
  4   thereunder shall be in form and substance reasonably acceptable to the Required Commitment
  5   Parties and which shall not be adverse to the interests of the Commitment Parties); Debt
  6   Commitment Letters, Annex B § 14 (conditioning the commitments on the Utility satisfying the
  7   conditions to participate in the Wildfire Fund); Debt Commitment Letters, § 11(iv)(B) (providing
  8   for termination of the commitments if any Plan Supplement or Plan Document that is adverse to
  9   the interests of the Commitment Parties is filed or finalized without the consent of the Required
 10   Commitment Parties); Debt Commitment Letters, § 11(xv) (providing for termination of the
 11   commitments if the Debtors do not receive all necessary CPUC approvals, authorizations and final
 12   orders to implement the Plan and participate in the Wildfire Fund); and Debt Commitment Letters,
 13   § 11 (xvii) (providing for termination of the commitments if the Plan, any Plan Supplement or any
 14   Plan Document is amended, modified or changed without the consent of the Required Commitment
 15   Parties to include a process for transferring the license and operating assets of the Utility to the
 16   state of California or a third party).4
 17            9.       In support of the Plan Funding Motion, the Debtors assert that the Exit Financing
 18   Commitment Letters “benefit the estates and all stakeholders by providing assurances of the
 19   Debtors’ ability to fund the distributions contemplated by the Debtors’ Plan and the Debtors’ timely
 20   emergence from chapter 11” and argue the Court should approve the commitments as an exercise
 21   of the Debtors’ sound business judgment. Plan Funding Motion at 8 (emphasis added). That cannot
 22   be the case where the Exit Financing Commitments obligate the Debtors’ estates to incur substantial
 23   fees and expenses to support a plan that does not satisfy AB 1054 and those commitments may not
 24   remain in effect if the Debtor’s Plan is amended to meet the requirements of the statute.
 25

 26   4
        The Exit Financing Commitment Letters attempt to mitigate the impact of these provisions by providing throughout
      that any consent shall not be unreasonably withheld, conditioned, or delayed by the consenting parties. This qualifying
 27   language does nothing to address the fundamental issue underlying this Objection because the question is not whether
      a consent is appropriate, but whether the inevitable but necessary material amendments to the Debtors’ Plan make the
 28   commitments effectively illusory or provide a one-way option for the Backstop Commitment Parties.

                                                        -5-
Case: 19-30088        Doc# 5445         Filed: 01/22/20 Entered: 01/22/20 14:00:06                     Page 5 of
                                                     7
  1           10.     While the Debtors’ business judgment is ordinarily entitled to substantial deference,
  2   “in the face of opposition by creditors, the requirement of court approval means the responsibility
  3   ultimately is the court’s.” Simantob v. Claims Prosecutor, LLC (In re Lahijani), 325 B.R. 282, 288-
  4   89 (9th Cir. BAP 2005). Additionally, while the decision of a debtor-in-possession to obtain
  5   financing commitments is entitled to deference under the business judgment rule, “bankruptcy
  6   courts do not allow terms in financing arrangements that convert the bankruptcy process from one
  7   designed to benefit all creditors to one designed for the unwarranted benefit of the postpetition
  8   lender . . . . Courts look to whether the proposed terms would prejudice the powers and rights the
  9   Code confers for the benefit of all creditors and leverage the Chapter 11 process by granting the
 10   lender excessive control over the debtor or its assets as to unduly prejudice the rights of other parties
 11   in interest.” Resolution Trust Corp. v. Official Unsecured Creditors Comm. (In re Defender Drug
 12   Stores, Inc.), 145 B.R. 312, 317 (9th Cir. BAP 1992). In this instance, the Court should not afford
 13   Debtors the deference afforded by the business judgment rule as the Exit Financing Commitments
 14   allow the Exit Commitment Parties to walk away from their commitments given extensive
 15   amendments to the Debtors’ Plan are inevitable to satisfy the requirements of AB 1054.
 16           11.     In addition, the Debtors should not be afforded the deference of the business
 17   judgment rule because the Exit Financing Commitments grant the Exit Commitment Parties
 18   excessive control over the Debtors, hinder the development of other plans (including increasing the
 19   cost of a potential public takeover), and contain provisions that conflict with the December 13
 20   Letter and the requirements of AB 1054. The Court should consider approval of these Exit
 21   Financing Commitments in the overall context of these Chapter 11 Cases. Cases in which the
 22   Debtors, with the support of the shareholder proponents, reconstituted their board of directors with
 23   significant representation from the fund community. Following the reconstitution of the board of
 24   directors, the Debtors and the shareholder proponents entered into restructuring support agreements
 25   that were limited only to plans supported by the shareholder proponents. Now, the Debtors seek the
 26   approval of Exit Financing Commitments that enrich the shareholder proponents who are
 27   participating in the Equity Backstop Commitments while expressly permitting the Equity Backstop
 28   Parties to terminate their commitments if the Debtors’ Plan is not acceptable to the shareholder

                                                    -6-
Case: 19-30088      Doc# 5445       Filed: 01/22/20 Entered: 01/22/20 14:00:06              Page 6 of
                                                 7
  1   proponents or does not include the shareholder proponents as plan proponents. Therefore, given the
  2   significant influence, involvement and control afforded the shareholder proponents in these Chapter
  3   11 Cases, the Court should carefully scrutinize and evaluate the fairness and appropriateness of the
  4   transactions proposed by the Plan Funding Motion.
  5          12.       The Governor does not believe that as drafted the Debtors’ Plan meets the
  6   requirements of AB 1054, and thus it will not afford the reorganized entity access to the Wildfire
  7   Fund. Without the Wildfire Fund, the Debtors’ Plan does not appear to be feasible. As the Governor
  8   has repeatedly made clear, it is essential that upon exit of these Chapter 11 Cases the reorganized
  9   entity be positioned for transformation to provide safe, reliable and affordable power for
 10   Californians.
 11          13.       For the foregoing reasons, the Plan Funding Motion should either be adjourned until
 12   the Debtors’ Plan is amended to be consistent with AB 1054 and it is clear that the relief requested
 13   therein is necessary or appropriate, or the Plan Funding Motion should be denied.
 14

 15     Dated:     January 22, 2020                       O’MELVENY & MYERS LLP
 16

 17                                                       By: /s/ Jacob T. Beiswenger
 18                                                            JACOB T. BEISWENGER
 19

 20                                                       By: /s/ Nancy A. Mitchell
 21                                                            NANCY A. MITCHELL (pro hac vice)
                                                               PETER FRIEDMAN (pro hac vice)
 22                                                            MATTHEW HINKER (pro hac vice)
 23                                                       Attorneys for Governor Gavin Newsom
 24

 25

 26

 27

 28

                                                    -7-
Case: 19-30088        Doc# 5445     Filed: 01/22/20 Entered: 01/22/20 14:00:06          Page 7 of
                                                 7
